Citation Nr: 0327767	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from March 1976 to August 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2000 from the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO), which denied entitlement to 
service connection for an acquired psychiatric disorder.  

In April 2003, the veteran testified before the undersigned 
at a videoconference hearing held at the RO.  A transcript of 
this hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO denied 
reopening a claim of entitlement to service connection for an 
acquired psychiatric disorder.  The veteran did not appeal 
that decision.  

2.  Evidence submitted since the January 1998 rating decision 
bears directly and substantially upon the specific matter 
under consideration, and by itself or in combination with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.




CONCLUSIONS OF LAW

1.  The January 1998 rating decision, which denied reopening 
the claim for service connection for an acquired psychiatric 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1103 (2002).

2.  The evidence received since the January 1998 rating 
decision, which denied reopening the claim for service 
connection for an acquired psychiatric disorder, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the January 1998 
determination wherein the RO declined to reopen the claim of 
service connection for an acquired psychiatric disability is 
reported, in pertinent part, below.

Evidence previously before the RO includes service medical 
records revealing that the veteran was seen at the mental 
health clinic on numerous occasions in 1977, including 
complaints of "situational stress" in January 1977.  
Problems related to a phobic reaction to lawnmowers were 
addressed in April 1977.  These treatment records did not 
reveal a specific diagnosis of psychiatric pathology.  

Post service treatment records reflect that the veteran was 
seen at the USAF mental health clinic in April 1981 for "a 
depression episode" and anxiety.  

In December 1983, the RO in San Diego, California denied 
entitlement to service connection for a "nervous 
condition."  The basis for the denial was that the service 
medical records were negative for treatment of an acquired 
nervous condition, and that the veteran's anxiety in service 
was of a situational nature and was acute and transitory.  
Notice of this decision was sent in January 1984.  The 
veteran did not appeal this decision.

An August 1985 rating decision denied reopening the veteran's 
claim for entitlement to service connection for a nervous 
disorder based on no new and material evidence being 
submitted.  Notice of this decision was sent in September 
1985.  The veteran did not appeal this decision.  

An August 1987 VA examination to address physical complaints 
such as headaches and stomach problems reflects a history of 
multiple psychiatric problems.  The examiner opined that the 
veteran's headaches had a psychiatric component.  Treatment 
records from September 1987 reflect post-traumatic stress 
disorder (post-traumatic stress disorder) complaints. 

In March 1990, the veteran raised a claim for entitlement to 
service connection for post-traumatic stress disorder based 
on an incident in which she alleged that she was ordered to 
mow a lawn but could not due to her extreme fear of 
lawnmowers, and was forced to watch others mow the lawn. 

In August 1990, the RO in Salt Lake City, Utah, denied 
entitlement to service connection for post-traumatic stress 
disorder.  Notice of this decision was sent in August 1990.  
The veteran did not appeal it.

VA treatment records from 1990 through 1997 reflect treatment 
for multiple psychiatric complaints including post-traumatic 
stress disorder, anxiety and depression.  A May 1992 
discharge summary reflects multiple diagnoses including 
borderline personality disorder by history, bipolar disorder 
by history, and anxiety disorder, not otherwise specified.  A 
February 1993 clinical record gave a diagnosis of panic 
disorder with agoraphobia.  

In a January 1998 rating decision the RO in Salt Lake City, 
Utah, denied a reopening of a claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include multiple diagnoses of disorders listed as cyclothymic 
disorder with depression; panic disorder with agoraphobia; 
bipolar disorder; major depression; adjustment disorder with 
depressed mood; borderline personality disorder and 
histrionic personality disorder.  The RO also denied 
entitlement to service connection for post-traumatic stress 
disorder.  The basis for these denials was that no new and 
material evidence had been submitted to reopen these claims.  
Notice of this decision was sent in January 1998.  The 
veteran did not appeal this decision.  

Evidence received after January 1998 includes records from 
1998 through 2002 showing continued treatment for psychiatric 
complaints, which continued to be given differential 
diagnoses as shown above.  A December 1999 counseling 
psychologist's report reflects a history of multiple 
diagnoses of disorders listed as post-traumatic stress 
disorder; cyclothymic disorder with depression; panic 
disorder with agoraphobia; bipolar disorder; major 
depression; adjustment disorder with depressed mood; 
borderline personality disorder and histrionic personality 
disorder.  The records also reflect that the veteran was 
being treated at a facility in Golden Triangle for 
psychiatric problems, as noted in November 2001.  

Also received after January 1998 is a report of a VA 
examination dated in April 2002.  This report gave an Axis II 
diagnosis of borderline personality disorder, with no Axis I 
diagnosis given.  This diagnosis was rendered following an 
interview with the veteran, in which she related her 
psychiatric and military history.  It does not appear that 
this examination included a review of the claims file.  

At the veteran's April 2003 hearing, she testified that she 
was presently receiving psychiatric treatment at the Golden 
Triangle Center, which had been contracted through the VA.  
Her representative pointed out that records from this 
facility were not associated with the claims file and 
indicated that these records could be significant in that 
they potentially revealed a link between her current 
psychiatric problems and the problems she was seen for during 
service.  The veteran's representative also argued that the 
April 2002 VA examination was inadequate.  

The veteran testified about the incident in service involving 
the lawnmower, in which she was unable to mow a lawn due to 
her phobia of it, and being forced to stand and watch a 
sergeant mow the lawn, which caused great emotional distress 
to the point of losing bladder control.  She testified that 
the psychologist she had been seeing in service was aware of 
her phobia and had told her he would contact her supervisor 
about it.  She was unsure whether the supervisor had been 
contacted, but that this incident soon led to her discharge 
from the service.  She testified that she had not received 
further psychiatric treatment until 1981 because she had not 
been aware she was eligible for treatment until that time.  

Criteria

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2002)).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for a psychosis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2002).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In December 1983, the RO denied entitlement to service 
connection for an acquired psychiatric disability because the 
evidence then of record, consisting of service medical 
records, were negative for treatment of an acquired nervous 
condition, and that the veteran's anxiety in service was of a 
situational nature and were acute and transitory.  The RO 
determined that there was no link between the veteran's 
inservice complaints and those shown in 1981, a few years 
after discharge.  

Records leading up to the most recent prior final decision of 
January 1998 are noted to show a variety of psychiatric 
disorders and personality disorders diagnosed over the years.  
However the RO repeatedly determined that these records did 
not consist of new and material evidence to reopen the 
previously denied claim in rating decisions dated in August 
1985 and January 1998.

Received after January 1998 is the medical evidence and 
hearing testimony showing that the veteran is now receiving 
psychiatric treatment at the Golden Triangle Mental Health 
facility.  

The additional medical evidence is new in that it has never 
been previously considered by the RO.  This evidence, which 
includes the veteran's testimony before the undersigned, when 
considered together with the previously considered service 
medical records showing treatment for psychiatric complaints 
and post service records showing multiple psychiatric 
diagnoses, provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  Additionally, the evidence shows continuity 
of symptomatology of a psychiatric disorder.  Thus, the Board 
finds that the additional evidence bears directly and 
substantially upon the specific issue being considered in 
this case and it is so significant that it must be considered 
to fairly decide the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has been received 
since the RO's January 1998 denial to reopen the claim for 
service connection for an acquired psychiatric disorder, and 
the claim is reopened.  

Because the Board is remanding the claim that it is 
reopening, it need not address whether VA has met its duty to 
notify and assist, as the purpose of the remand will be to 
meet such duty.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, the appeal is granted in this 
regard.


REMAND

Service medical records reflect that the veteran was seen at 
a mental health clinic several times in 1977, including a few 
times in April 1977 in which the veteran described problems 
related to a phobia involving lawnmowers.  The veteran 
contends that this phobia resulted in problems including 
disciplinary action while in the military.  

The veteran underwent a VA psychiatric examination in April 
2002.  This examination, which diagnosed the veteran with a 
personality disorder, does not appear to have included a 
review of the claims file, as there is no mention of review 
of any of the service medical records showing mental health 
treatment in 1977.  The history appears to have been entirely 
taken from the veteran.  The veteran's representative raised 
questions as to the adequacy of this examination at the 
veteran's April 2003 videoconference hearing.  The Board 
agrees with the veteran's representative and finds that a new 
examination is warranted.

Also raised at this hearing was the fact that the veteran was 
receiving current treatment for psychiatric problems at the 
Golden Triangle Mental Health Clinic and that these records 
had not been associated with the claims file.  These records 
have not been obtained.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should obtain from the Golden 
Triangle Mental Health facility all 
mental health treatment records not 
already associated with the claims file.

2.  Thereafter, the RO should make 
arrangements for the veteran to be 
examined for the purpose of addressing 
the nature and etiology of the current 
psychiatric disorders.  The veteran's VA 
claims folder must be sent to the 
examiner for review in conjunction with 
the examination.  The examiner is asked 
to state in the examination report that 
the veteran's claims file has been 
reviewed.  The examiner should determine 
whether the veteran has a current 
psychiatric disorder or current 
psychiatric disorders.  The examiner 
should also render an opinion addressing 
whether it is as likely as not 
(50 percent or greater) that any current 
psychiatric disorder(s), if any, was/were 
incurred in or aggravated by the 
veteran's active military service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  

3.  The RO should thereafter readjudicate 
the claim for service connection for an 
acquired psychiatric disorder.  If the 
benefit remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the veteran's VA claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court) .  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby notified that failure without good 
cause shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of her claim for service 
connection.  38 C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



___________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


